Title: From John Adams to John Quincy Adams, 8 January 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 8. 1818

De Pradt, I Suspect is a descendant of that Arcbishop Bishop of Clermont, the Bastard of Cardinal du Pratt, and the Oputent Protector of the infant Society of the Jesuits in 1545. See Duprat in the Dictionaire historique. The Archbishop of Matines I Suspect is of that Breed and worthy of his Race. See also The History of the Jesuits Vol. 1.
Our national Sympathy with the Patriots of South America in natural and inevitable, though I hope not uncontroulable.
How will Humanity be affected? How Shall We be affected? They will be independent, no doubt. But will they be free? General Ignorance never can be free, and the Roman Religion is incompatible with a free Government. South America, then, independent of Spain will be governed by a dozen Royellets independent of each other, and each of them ruling by a System of Priestcraft Superstition and Despotism, frequently at War with each other and each of them Seeking Alliances in Europe, and in the United States. Suppose a Confederation of these little Souvereigns; will it not be a perpetual Struggle which Shall be the first?
The Relapse of Europe into the Principles of Monkery and Despotism is indeed an awful a direful and ruefull Subject of Consideration It is portentous of Calamities beyond the reach of all human Calculation It is enough to make the best Christians pray for another Voltaire.
I hope our Government will Stand fast in its most impregnable Fortress Neutrality, as long as possible.
I am my dear Sir your affectionate Father
John Adams